Citation Nr: 0304878	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  92-08 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety disorder, rated as 30 percent disabling, prior to 
November 26, 1997, and as 50 percent disabling, as of 
November 26, 1997.

(The issue of entitlement to an increased evaluation for a 
low back disability, currently rated as 20 percent disabling, 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1968 to July 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1991 RO rating decision that denied an 
increased evaluation for generalized anxiety disorder (rated 
30 percent) and a low back disability (rated 10 percent).  A 
November 1999 RO rating decision increased the evaluation for 
the generalized anxiety disorder from 30 to 50 percent, 
effective from November 26, 1997; and a November 1992 RO 
rating decision increased the evaluation for the low back 
disability from 10 to 20 percent, effective from March 1991.  
Inasmuch as higher evaluations are potentially available, and 
the issues of increased evaluations for the generalized 
anxiety disorder and the low back disability were already in 
appellate status at the time of the November 1992 and 
November 1999 RO rating decisions, the Board will consider 
entitlement to increased evaluations for those conditions for 
the entire period.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board is undertaking additional development on the issue 
of entitlement to an increased evaluation for a low back 
disability pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903 (38 C.F.R. § 20.903 (2002)).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing this issue.

The August 2001 RO rating decision denied a total rating for 
compensation purposes based on individual unemployability.  A 
statement dated in July 2002 from the veteran's 
representative constitutes a notice of disagreement with the 
determination in the August 2001 RO rating decision, and the 
issue of entitlement to a total rating for compensation 
purposes based on unemployability is deferred pending further 
development.


FINDINGS OF FACT

1.  The veteran's psychiatric disability is manifested 
primarily by depression, anxiety, short-term memory problems, 
sleep impairment, and occasional irritability and anger that 
have produced considerable social and industrial impairment 
prior to and as of November 26, 1997.

2.  Generalized anxiety disorder that has produced 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships or that has produced severe 
social and industrial impairment are not shown prior to or as 
of November 26, 1997.


CONCLUSION OF LAW

The criteria for an increased evaluation of 50 percent for 
generalized anxiety disorder prior to November 26, 1997, are 
met; the criteria for a rating in excess of 50 percent for 
generalized anxiety disorder prior to or as of November 26, 
1997, are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Code 9400, effective prior to November 7, 
1996, 4.132, Code 9400, effective as of November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claim for an increased evaluation for generalized 
anxiety disorder, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the current severity of the generalized anxiety 
disorder.  He and his representative have been provided with 
a statement of the case and supplemental statement of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  In a June 2001 
letter, the RO notified the veteran of the evidence needed to 
substantiate his claim.  This letter and the supplemental 
statement of the case sent to him in May 2002 gave notice of 
what evidence he needed to submit and what evidence VA would 
try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to him in the 
development of the claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from October 1968 to July 
1970.

An October 1970 RO rating decision granted service connection 
for anxiety disorder.  A 10 percent evaluation was assigned 
for this condition, effective from July 1970.

A January 1976 RO rating decision increased the evaluation 
for the anxiety disorder from 10 to 30 percent, effective 
from November 1975.  The 30 percent rating remained unchanged 
until the November 1999 RO rating decision increased it to 
50 percent, effective from November 26, 1997.

VA and private medical records, including documents received 
from the Social Security Administration (SSA), show that the 
veteran was treated and evaluated for psychiatric problems 
from the late 1980's to 2001.  The more salient medical 
reports are discussed below.

VA medical reports of the veteran's treatment in 1989 and 
1990 show that he was seen for problems with anxiety.  Those 
reports show that he treated his psychiatric disability with 
Librium and Buspar.

A private medical report dated in September 1991 notes that 
the veteran was receiving ongoing psychotherapy for anxiety 
and depression.  It was noted that he was anxious, moody, 
irritable, and depressed, that those symptoms produced 
diminished ability to perform tasks up to his previous level 
of functioning, and that he had missed a lot of work.  

The veteran underwent a VA psychiatric examination in March 
1992.  It was noted that he was married and employed.  He was 
oriented in 3 spheres.  His mood was anxious and depressed.  
His affect was appropriate.  His sleep was poor.  He reported 
often finding himself irritable and angry.  There were no 
hallucinations, no delusions, and no ideas of reference.  He 
had fear of heights and darkness.  His memory was fair.  His 
concentration was impaired.  There was no history of suicidal 
or homicidal ideations.  He complained of muscle tension, 
restlessness, easy fatigability, shortness of breath, 
palpitations, sweating, dizziness, flashes, and frequent 
urination.  The diagnosis was generalized anxiety disorder.

The veteran testified at a hearing in August 1992.  His 
testimony was to the effect that he was anxious and took 
medication for his psychiatric disability.  He testified to 
the effect that a higher rating was warranted for this 
disability.

A private medical report dated in December 1992 notes that 
the veteran was undergoing therapy for anxiety and 
depression.  The signatory, a psychologist, reported that the 
veteran had recurring symptoms that included flashbacks, 
headaches, dizziness, increased nervousness, pain, problems 
concentrating, mental confusion, blurred vision, muscle 
spasms, anxiety, irritability, shakiness, and sleeplessness.  

A private medical report shows that the veteran underwent a 
psychiatric examination in May 1995 for SSA purposes.  His 
speech was coherent and productive.  Sensorium was well 
oriented to 3 spheres.  His affect appeared to be rather 
tense.  He felt distressed and depressed over his limited 
capacity and multiple physical conditions.  He felt 
frustrated over a recent accident.  He denied suicidal or 
homicidal ideas.  He had nightmares of his recent accident.  
His remote and recent memory was good.  The Axis I diagnosis 
was adjustment disorder with mixed emotional features.

A private medical report from the veteran's treating 
psychologist dated in November 1995 notes that the veteran 
was receiving ongoing psychotherapy.  It was noted that he 
sustained an occupational injury and that he appeared to be 
unable to perform the duties of his position.

A private medical report dated in November 1995 notes that 
the veteran had been involved in an accident at work in 
February 1994.  The signatory, a medical doctor, noted that 
the veteran had sustained injuries to his face, neck, mouth, 
back, and left knee, and that he could not perform the duties 
of his work.

A report dated in August 1996 from the veteran's treating 
psychologist notes that the veteran had been in an 
occupational accident in February 1994 and that he had been 
seen previously following automobile injuries in 1991 and 
1992.  The signatory noted that the successive accidents had 
exacerbated the veteran's psychiatric condition and that he 
was unable to do any work.

The veteran underwent a VA psychiatric examination in August 
1996.  He was oriented in 3 spheres.  His mood was anxious.  
He was not overly depressed.  His affect was appropriate.  
There was no history of suicidal or homicidal ideas.  He felt 
irritable, fatigue, and reported a "short fuse".  He found 
it difficult to relate and his ability to establish 
friendships was impaired.  He suffered from severe 
claustrophobia.  There were no nightmares, no flashbacks, and 
no startle response.  The Axis I diagnoses were generalized 
anxiety disorder and claustrophobia.  The GAF was 51.

The veteran underwent a VA psychiatric examination in April 
1996.  It was noted that he had not worked since 1994 and was 
on SSA disability.  He had been married to his present wife 
since 1981 and had a stepson, and a son from the marriage.  
He reported marital conflicts.  He was oriented in 3 spheres.  
The rate and flow of his speech was delayed and pressured, 
but coherent.  His motor activity was agitated.  His affect 
was worried, flat, and blunted.  He was depressed.  His 
thought content was circumstantial and tangential at times, 
but coherent.  There were no hallucinations, no delusions, no 
suicidal ideations, and no homicidal ideations.  Memory 
complaints were substantial.  He had significant memory 
disturbance that affected his entire functioning and 
especially communication.  Cognitive function was largely 
intact, but abstraction was impaired.  The Axis I diagnosis 
was generalized anxiety disorder.  The GAF was 51.  The 
examiner opined that the veteran was unemployable due to 
psychiatric problems and chronic pain issues.

The veteran underwent a VA psychiatric examination in June 
2001.  The examiner reviewed the evidence in the veteran's 
file.  It was noted that the veteran spent a great deal of 
time at home.  He had few friends and a diminished 
participation in significant activities.  He reported that he 
had difficulty dealing with people when working and that he 
preferred to be alone.  He had a conflictual/problematic 
relationship with his wife and experienced anxiety when in 
social situations.  There were no psychotic symptoms.  There 
were no suicidal or homicidal thoughts.  He was oriented in 3 
spheres.  There were some short term memory deficits 
associated with word and name finding difficulties.  He had 
chronic anxiety and depression.  He had chronic sleep 
impairment.  The Axis I diagnoses were generalized anxiety 
disorder and adjustment disorder with depressed mood.  The 
GAF was 52.  The examiner opined that the veteran's 
psychiatric symptoms of depression and anxiety were 
significantly an outgrowth of physical debilitation cause by 
back and knee problems as well as its secondary elaboration 
of peripheral neuropathy.  The examiner noted that the 
veteran's psychiatric symptoms impaired his capacity for 
functioning in an occupational setting, but that his 
occupational impairment was not solely caused by emotional 
problems.  His overall occupational limitations were caused 
by both physical and emotional problems.

A review of the record reveals that service connection has 
not been established for any disability other than the 
psychiatric and low back disorders.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A 50 percent rating is warranted for generalized anxiety 
disorder with major depression where the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired and where the reliability, 
flexibility, and efficiency levels are so reduced by reason 
of psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activity resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Code 9400, 
effective prior to November 6, 1996.

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas, 1 
Vet. App. 308.  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPEC 3-2000.

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9400, effective 
November 7, 1996, generalized anxiety disorder will be rated 
as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Some of the evidence indicates that the veteran has other 
Axis I psychiatric conditions.  The evidence does not 
specifically attribute his psychiatric symptoms to any 
particular psychiatric disability and indicate that 
generalized anxiety disorder is his predominant psychiatric 
disability  Under the circumstances, all of his psychiatric 
symptoms will be considered in the evaluation of the service-
connected generalized anxiety disorder.  38 C.F.R. § 4.14.

The evidence as a whole indicates that the generalized 
anxiety disorder has been manifested primarily by depression, 
anxiety, short-term memory problems, sleep impairment, and 
occasional irritability and anger prior to and as of November 
26, 1997.  The reports of his VA psychiatric examinations in 
August 1996, April 1998, and June 2001 show GAF (global 
assessment of functioning) scores of 51, 51, and 52, 
respectively.

A GAF of 51 to 60 is indicative of moderate difficulty in 
social or occupational functioning.  GAF's are defined under 
the provisions of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, Third 
or Fourth Edition (DSM III or DSM IV) that is to be used in 
the evaluation of the veteran's psychiatric disability.  
38 C.F.R. § 4.125 (2002).

While some of the evidence indicates that the veteran may be 
unemployable due to psychiatric problems, the overall 
evidence such as the report of his VA psychiatric examination 
in June 2001 reveals that his occupational impairment is not 
solely caused by service-connected disabilities.  Nor does 
the evidence reveal symptoms of generalized anxiety disorder 
such as: suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked  irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships that produce 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, or that produce severe social and 
industrial impairment prior to or as of November 26, 1997.

After consideration of all the evidence, the Board finds that 
the evidence shows the generalized anxiety disorder has been 
manifested primarily by depression, anxiety, short-term 
memory problems, sleep impairment, and occasional 
irritability and anger that have produced considerable social 
and industrial impairment prior to and as of November 26, 
1997.  Hence, the evidence supports granting an increased 
evaluation of 50 percent for the generalized anxiety disorder 
prior to November 26, 1997, under the provisions of 
diagnostic code 9411, effective prior to or as of November 7, 
1996.  To this extent, the appeal for an increased evaluation 
for generalized anxiety disorder is granted.

The Board also finds that the evidence does not show symptoms 
of generalized anxiety disorder to support the assignment of 
a rating in excess of 50 percent for generalized anxiety 
disorder prior to or as of November 26, 1997, under the 
provisions of diagnostic codes 9411, effective prior to or as 
of November 7, 1996.  The preponderance of the evidence is 
against the claim for a rating in excess of 50 percent for 
generalized anxiety disorder prior to or as of November 26, 
1997, and to this extent the appeal is denied.  The benefit 
of the doubt doctrine is not for application because the 
preponderance of the evidence is against this part of the 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

ORDER

An increased evaluation of 50 percent for generalized anxiety 
disorder is granted, effective prior to November 26, 1997, 
subject to the regulations applicable to the payment of 
monetary benefits.

An evaluation in excess of 50 percent for generalized anxiety 
disorder is denied.


____________________________________________
J. E. Day
Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



